Buskirk, J.
I concur in the views expressed by my brother, Downey.
Worden, C. J.
I am of opinion that the complaint in this cause was good, and that the demurrer thereto should have been overruled; and, therefore, that the judgment .should be reversed,
I think that the act regulating fees and salaries, etc., approved February 21st, 1871 (Acts 1871, p. 25), maybe upheld so far as it fixes the fees of clerks and sheriffs. But I am of opinion that so much of the act as requires those officers to pay over to the county treasurer the fees, or any part thereof, received by them respectively for services bjr them performed as officers of courts of justice, is in conflict with section 12 of the first article of the constitution of the State. Under that provisión of the constitution, justice is to be administered “freely, and without purchase.” And while it may be that litigants can be required to pay docket fees, or otherwise contribute to the support of the judiciary in such manner as might be provided for by law, it is clear to my mind that they cannot be required, through the medium of clerks and sheriffs, nominally as for their fees, to put money into the county treasury which may be used for general purposes, and as the condition upon which justice can be administered to the litigating parties by the courts of the State.
Pettit, J.
I fully concur in the opinion of the Chief Justice, above expressed; but I add another reason why ■ the law is unconstitutional, so'far as it attempts to make a salary for the clerk and sheriff, which must necessarily be local or special, as it violates section 22 of article 4 of the state constitution, which forbids the passage of-local or special laws, etc,, “in relation to fees or salaries.” The clerks and sheriffs, *389under this law, would have different salaries in different counties, when a general law could be passed to make them equal and general, and its provisions violate the 23d section of the article above referred to, -which is:
N. B. Taylor, E. Taylor, T A. Hendricks, O. B. Hord, and A. W. Hendricks, for appellant. ',
L. Barbour.■, C. P. Jacobs, and C. W, Smith, for appellee.
“ Sec. 23. In all the cases -enumerated in the preceding section, and in all other cases where a general law can be made applicable, all laws shall be general, and of uniform operation throughout the State.”